UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4555


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JANSSEN LEE CLINKSCALES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:09-cr-00434-HFF-1)


Submitted:   March 10, 2011                 Decided:   March 21, 2011


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jessica Salvini, SALVINI & BENNETT, LLC, Greenville, South
Carolina, for Appellant. Alan Lance Crick, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Janssen Lee Clinkscales pleaded guilty to possession

of   a    firearm       and     ammunition       after    having       previously     been

convicted    of     a    crime     punishable      by     a    term    of    imprisonment

exceeding     one       year,    in    violation     of       18    U.S.C.   § 922(g)(1)

(2006).     The district court sentenced Clinkscales to 180 months

of imprisonment and he now appeals.                  Appellate counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

questioning whether the district court erred in finding that

Clinkscales was an armed career criminal.                      Clinkscales has filed

a pro se supplemental brief and a motion to supplement his pro

se brief raising the same issue.                 Finding no error, we affirm.

            We review a sentence for reasonableness, applying an

abuse of discretion standard.                Gall v. United States, 552 U.S.

38, 51 (2007); see also United States v. Layton, 564 F.3d 330,

335 (4th Cir.), cert. denied, 130 S. Ct. 290 (2009).                                 In so

doing, we first examine the sentence for “significant procedural

error,”     including           “failing     to     calculate          (or      improperly

calculating) the [g]uidelines range, treating the [g]uidelines

as   mandatory,     failing       to   consider      the      [18     U.S.C.]     § 3553(a)

[(2006)]     factors,         selecting      a     sentence         based    on    clearly

erroneous facts, or failing to adequately explain the chosen

sentence . . . .”               Gall, 128 S. Ct. at 597.                 Moreover, this

court reviews a district court’s determination that an offense

                                             2
is    a   violent    felony    under    the   Armed    Career      Criminal     Act

(“ACCA”), 18 U.S.C. § 924(e) (2006), de novo.                 United States v.

White, 571 F.3d 365, 367 (4th Cir. 2009).                    Finally, we then

“‘consider     the    substantive       reasonableness       of    the    sentence

imposed.’”     United States v. Evans, 526 F.3d 155, 161 (4th Cir.

2008) (quoting Gall, 552 U.S. at 51).                 This court presumes on

appeal that a sentence within a properly calculated advisory

guidelines range is reasonable.               United States v. Allen, 491

F.3d 178, 193 (4th Cir. 2007); see Rita v. United States, 551

U.S. 338, 346-56 (2007) (upholding presumption of reasonableness

for within guidelines sentence).

            Under § 924(e), if a defendant violates § 922(g) and

has   sustained      three    prior    convictions     for   violent     felonies

committed on occasions different from one another, the district

court must sentence the defendant to a minimum term of fifteen

years of imprisonment.         18 U.S.C. § 924(e)(1).         A violent felony

is defined as

      [A]ny crime punishable by imprisonment                 for    a    term
      exceeding one year, . . . that--

      (i) has as an element the use, attempted use, or
      threatened use of physical force against the person of
      another; or

      (ii) is burglary, arson, or extortion, involves use of
      explosives,   or  otherwise   involves  conduct   that
      presents a serious potential risk of physical injury
      to another[.]

18 U.S.C. § 924(e)(2)(B).


                                         3
            In Taylor v. United States, 495 U.S. 575, 598-99

(1990), the Supreme Court held

       that a person has been convicted of burglary for
       purposes of a § 924(e) enhancement if he is convicted
       of any crime, regardless of its exact definition or
       label, having the basic elements of unlawful or
       unprivileged entry into, or remaining in, a building
       or structure, with intent to commit a crime.

Moreover,   the   Court    further   held   that   in   order   to   determine

whether a prior conviction was for a violent felony under the

ACCA, a court may only “look to the fact of conviction and the

statutory definition of the prior offense.”             Taylor, 495 U.S. at

602.     The Court also determined, however, that there was an

exception to this categorical approach where a state statute

includes both an offense that would qualify as a violent felony

and an offense that would not.        Id.    In those cases, a court may

“go beyond the mere fact of conviction.”                Taylor, 495 U.S. at

602.

            Finally,      in   determining     whether      offenses     were

committed on occasions different from one another, a district

court should consider

            (1) whether the offenses arose in different
       geographic locations; (2) whether the nature of each
       offense was substantively different; (3) whether each
       offense involved different victims; (4) whether each
       offense involved different criminal objectives; and
       (5) after the defendant committed the first-in-time
       offense, did the defendant have the opportunity to
       make a conscious and knowing decision to engage in the
       next-in-time offense.


                                      4
United   States    v.   Leeson,    453    F.3d    631,   640    (4th    Cir.    2006)

(citing United States v. Letterlough, 63 F.3d 332, 335-37 (4th

Cir. 1995).       We have thoroughly reviewed the record and the

relevant legal authorities and conclude that the district court

did not err in determining that Clinkscales had sustained at

least three prior convictions for violent felonies, committed on

occasions different from one another.

           We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.     Accordingly, we grant Clinkscales’ motion to file a

supplemental      pro   se   brief   and       affirm    the    judgment   of     the

district   court.        This     court       requires   that    counsel       inform

Clinkscales, in writing, of the right to petition the Supreme

Court of the United States for further review.                    If Clinkscales

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                    Counsel’s

motion must state that a copy thereof was served on Clinkscales.

We   dispense   with    oral    argument       because   the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                                           AFFIRMED



                                          5